Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to an RCE filed on 7/08/2022; This RCE is considered; claims 1-26 are pending, wherein claims 1, 13, and 24 are amended.
Response
3.	Due to the After-Final amendment (4/11/2021), the examiner withdraws prior rejections on - 35 USC §102 or 35 USC §103; therefore, the arguments are moot. New grounds of rejections are presented herein.
4.	Note: A broadcast is generally intended to please most of the people that it reaches, while a narrowcast aims to deliver a message towards a small number of people who are most likely to be interested in that content (i.e., specific TV programs/at freq 150 MHz -174 MHz or 421 MHz -470 MHz).
	Applicant add “in an area”, the examiner submits that since there is no clear explanation in the specification, the drawings only show “in an area” as a relative space, this space indicates “in the area” between the first conductive member and the second conductive member in coaxial wirings – that is a familiar distance between two conductors for one with ordinary skill in the art.
Applicant amended and argued that claimed “a narrowcast ... detectable in an area between the first conductive member and the second conductive member...” the examiner respectfully submits that this limitation is already a principle and a definition of a generated narrowcast RF signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-2, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaftan (US Pub 20070140195 A1) in view of Abe et al (US Pat. 4520889; hereinafter Abe) in view of Duprat (US Pub. 20180304752).
A.	Regarding claim 1: Kaftan discloses a coax cable using on a vehicle for narrowcasting purposes (see Kaftan, para. [0014], [0018], and [0046]).
In addition, Abe teaches a material handling vehicle guidance system, the material handling vehicle guidance system comprising: a first conductive member (Abe: Figure 2, element 11 and column 3, lines 24- 45 provide for first conductive member);
a second conductive member electrically coupled to the first conductive member and extending parallel to the first conductive member to define a loop, the first conductive member and second conductive member being coupled to a connector (see Abe: Figure 2, element 12 and column 3, lines 24-45 provide for a second conductive member; Figure 2, elements 13, 15 and 16 along with column 3, lines 24-55 provide for shielded cable connector); and
an electrical current source supplying current to the first conductive member in a first direction and supplying current to the second conductive member in a second direction opposite the first direction to produce a narrowcast radio frequency signal detectable between the first conductive member and the second conductive member (see Abe: Figures 2 (entire figure), element 14, figure 3 (entire figure) and see Abe column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines-56-67 and column 4, lines 1-12 provide for current source and see Kaftan col. [0046] for a narrowcast radio frequency detectable signal) between the first (see Abe Fig.3, element 21) and second (see Abe Fig. 3, element 22) conductive members).
Since Abe does not explicitly teach ‘shielded cable’, Duprat in a similar field of endeavor teaches shielded cable (i.e., using an electrically insulated layer between conductors) (see Duprat: Paragraphs [0008], [0031], [0043] and claim 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan and Abe with Duprat such that, the modified system & method of Abe and Duprat teach about using shielded cable. One would have been motivated to make such a combination in order to ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (see Duprat: Paragraph [0043] provides for electrical isolation).
Note: Applicant inserts “in an area” for detecting a narrowcast RF signal between two conductors; applicant has no explanation for a specific degree of spacing comparing to cited prior art, and Kaftan/Duprat suggests this claimed separation between two conductors.
B. Regarding claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Abe also teaches a first conductive member and a second conductive member comprise metal wires (see Abe Fig. 2 provides for wires; Figure 1 provides for wires and current sources; (see Abe Fig. 3 (entire figure) provides for wires and loops).
C. Regarding claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Abe discloses an antenna coupled to a material handling vehicle, the antenna being in electrical communication with the loop (see Abe Fig. 10, elements 68 and 67 and FIG. 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”, see Duprat: Abstract provides for an on board antenna and electric vehicle).
D. Regarding claim 13: Kaftan discloses a coax cable using on a vehicle for narrowcasting purposes (see Kaftan, para. [0014], [0018], and [0046]).
	In addition, Abe suggests about passing a current through a loop formed of a first conductive member and a second conductive member, the first conductive member and the second conductive member extending approximately parallel to one another to supply current in a first direction and a second direction substantially opposing the first direction to produce a narrowcast radio frequency signal detectable between the first conductive member and the second conductive member (see Abe, claim 1; Fig. 2, element 11 and column 3, lines 24-45 provide for first conductive member; see Abe, Fig. 2, element 12 and column 3, lines 24-45 provide for a second conductive member; see Abe, Fig. 2, elements 13, 15 and 16 along with column 3, lines 24-55 provide for a shielded cable connector);
Abe also suggests about communicating navigational data to a material handling vehicle by transmitting a narrowcast radio frequency from the loop to an antenna coupled to the material handling vehicle (see Abe, column 1, lines 15-67 provides for “guided to move along the track way (navigational data)”, see Abe, Fig, 2 (entire figure), element 14, Fig. 3 (entire figure) and column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines-56-67 and column 4, lines 1-12 provide for current source and electromagnetic field (e.g., a narrowcast radio frequency detectable signal as taught by Kaftan) between the first (see Abe, Fig. 3, element 21) and second (see Abe, Fig. 3, element 22) conductive members; Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element (to receive signals) are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and see Abe, column 5, lines 3-27 provide for “distance between two parallel conductors”.
Abe do not disclose claimed “communicating ... a ground transceiver to an antenna coupled to the material handling vehicle”.  However, Duprat in a similar field of endeavor teaches insulated/shielded cables and communicating (by a ground transceiver to an antenna coupled to the material handling vehicle) (see Kaftan, para. [0016], [0052] or see Duprat: Paragraphs [0008], [0031], [0042], [0043] and claim 2 provides for electrically insulated cable (i.e., connectors); see Duprat: Paragraph [0053] provides for a ground level device (see Duprat: FIG. 4, element 50i); see Duprat: Abstract provides for electric vehicle and onboard antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a combination of Kaftan and Abe with Duprat such that, the modified system & method of Kaftan, Abe and Duprat teach shielded cable and communicating (by a ground transceiver to an antenna coupled to the material handling vehicle). One would have been motivated to make such a combination in order to enable communication and ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (see Duprat, the Abstract and paragraph [0043] provide for an electrical isolation between conductors).
E. Regarding to claim 14: The rationales and references for a rejection of claim 13 are incorporated.
 Duprat also teaches about Navigational data are communicated to the material handling vehicle by a Warehouse Management System (WMS), the Warehouse Management System being in electrical communication with the loop (see Duprat: Para. [0053] provides for connections to a ground level transceiver device/WMS).
F. Regarding to claim 15: The rationales and references for a rejection of claim 13 are incorporated.
Abe also teaches about transmitting data from the material handling vehicle to the loop using the antenna coupled to the material handling vehicle (see Abe Fig. 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “loop communication”, and see Duprat: Abstract provides for on-board antenna communicating with the ground based transceiver (WMS).
G. Regarding to claim 16: The rationales and references for a rejection of claim 15 are incorporated.
 	Abe also teaches that data are transmitted to the loop from the material handling vehicle is communicated to a Warehouse Management System (WMS) through the loop (see Abe: Fig.3 elements 28 and 29 provide for detectors (e.g., antennas); or see Duprat: Abstract provides for on-board antenna communicating with the ground-based transceiver (WMS); Para. [0053] provides for a ground level device.WMS (see Duprat, FIG.4, element 50.i).
H. Regarding to claim 17: The rationales and references for a rejection of claim 13 are incorporated.
 	Abe also teaches an antenna may extend downward from a base of the material handling vehicle (see Abe Fig.3, elements 28 and 29 provide for detectors (e.g., antennas to receive signals); and see Duprat: FIG.2, an onboard antenna 172 provides for an antenna from a vehicle to receive signals).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, in view of Gilbert et al. (US Pat. 10333047 B2) (hereinafter “Gilbert”).
The rationales and references for a rejection of claim 1 are incorporated.
Kaftan, and Abe in view of Duprat do not teach the first conductive member and the second conductive member comprise a conductive foil; however, Gilbert teaches the first and second conductive member comprise a conductive foil (see Gilbert col. 202 lines 26-37) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan, and Duprat with Gilbert  such that, the modified system & method of Kaftan, Abe, Duprat and Gilbert suggest the first conductive member and the second conductive member comprise a conductive foil because this is also a good electric conductive material.
7.	Claims 4-5, 7-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, and in view of Kurs et al (US Pub 20120119575 A1) (hereinafter “Kurs”).
A. Regarding to claim 4: The rationales and references for a rejection of claim 1 are incorporated.
Abe suggests a first conductive member and a second conductive member are spaced apart from one another (see Abe: Column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”).
Since Kaftan, Abe in view of Duprat does not disclose the first conductive member and the second conductive member are spaced apart from one another by less than 8 cm, Kurs teaches wherein the first conductive member and the second conductive member are spaced apart from one another by less than 8 cm (see Kurs: Figure 95(b) and paragraph [0878] provides for conductor separation by 0.1 cm gap of air—which is less than 8 cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan, Abe, Duprat with Kurs that the first conductive member and the second conductive member are spaced apart from one another by less than 8 cm. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (see Kurs: Paragraphs [0032]-[0033] provides for taking advantage of a near-field energy transfer scheme).
B. Regarding to claim 5: The rationales and references for a rejection of claim 1 are incorporated.
Abe does not disclose a current source supplies a current between 2.4 GHz and 60 GHz; however, Kurs teaches the current source supplies a current between 2.4 GHz and 60 GHz (see Kurs: Paragraph [0038], [0507], [1221] provide for a supply with 10 GHz and 60 GHz operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan, Abe, Duprat with Kurs such that, the modified system & method of Abe, Duprat and Kurs teach about using a source supplies a current between 2.4 GHz and 60 GHz. One would have been motivated to make such a combination in order to enable communication and signaling as well as maintain compliance with current trends and industrial practice (see Kurs: Paragraph [0032]-[0033] provide for taking advantage of near-field energy transfer).
C. Regarding to claim 7: The rationales and references for a rejection of claim 6 are incorporated.
Abe discloses that the antenna is configured to transmit and receive information from the loop when the antenna is positioned between the first conductive member and the second conductive member (see Abe, Fig. 10, elements 68 and 67 and Fig.11, elements 78 and 77 provide antennas (antennas or RF radiation detecting element are included) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors’; and see Kurs Fig.80, Fig. 102(a) and paragraph [0919] provide for placing the antenna in the cavity (between the conductors).
D. Regarding to claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Kurs also suggests a shielded cable connector is coupled to a local WiFi node, the local WiFi node being coupled to a warehouse Ethernet (see Kurs: Paragraphs [0709], [0741], [1009], [1248] provide for WiFi; Paragraph [0032] provides for home computer networks which includes Ethernet).
E. Regarding to claim 9: The rationales and references for a rejection of claim 1 are incorporated.
Kurs also suggests that an optical indicator positioned above the first conductive member and the second conductive member (see Kurs: Figure 22, element 2204 provides for an optical indicator above the first and second conductor).
F Regarding to claim 10: The rationales and references for a rejection of claim 1 are incorporated.
Kurs also teaches: a visible stripe extends between the first conductive member and the second conductive member to provide optical guidance (see Kurs: Figure 22, element 2204 provides for a visible stripe between the first and second conductor).
G. Regarding to claim 11: The rationales and references for a rejection of claim 10 are incorporated.
Abe also teaches about a second loop, the second loop being spaced apart from the first conductive member and the second conductive member, a transitional stripe extending between the second loop and the first conductive member and the second conductive member (see Abe: Figure 10, elements 61 and 62 provide for a second loop; Figure 3 (entire figure) provides for multiple transitional stripes between the loops).
H. Regarding to claim 23: The rationales and references for a rejection of claim 13 are incorporated.
Kurs also teaches a narrowcast radio frequency is between 2 GHz and 60 GHz (see Kurs: Paragraph [0038], [0507], [1221] provides for 10 GHz and 60 GHz operation).
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, in view of Kurs, and in view of Cooper et al (US Patent 3935922 - hereinafter “Cooper”).
The rationales and references for a rejection of claim 10 are incorporated.
Abe also suggests about using an optical detector coupled to a material handling vehicle (see Abe: Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors).
Kaftan, Abe, Duprat, and Kurs do not disclose an optical detector coupled to a material handling vehicle, the optical detector detecting a position of the visible stripe relative to the material handling vehicle and communicating with a truck control system (TCS) within the material handling vehicle to adjust an orientation of the material handling vehicle based upon the detected position of the visible stripe relative to the material handling vehicle.
However, Cooper teaches an optical/visible light detector coupled to a material handling vehicle the optical detector detecting a position of the visible stripe relative to the material handling vehicle and communicating with a truck control system (TCS) within the material handling vehicle to adjust an orientation of the material handling vehicle based upon the detected position of the visible stripe relative to the material handling vehicle (see Cooper, the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (e.g., a truck control system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a combination of Kaftan, Abe, Duprat, Kurs and Cooper to suggest using an optical detector for a current position of the visible stripe relative to the material handling vehicle. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (see Cooper: Column 1, lines 5-10 provide for guide line tracking).
9.	Claims 18-20 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, and in view of Cooper et al (US Pat. 3935922 -hereinafter “Cooper”).
A. Regarding to claim 24, Kaftan discloses a coax cable using on a vehicle for narrowcasting purposes (see Kaftan, para. [0014], [0018], and [0046]).
In addition, Abe teaches a material handling vehicle comprising: a body defining a frame, the frame having a base (see Abe, the abstract and Fig. 3, element 27 provides for a vehicle with a frame and a base); a receiving antenna coupled to the base, wherein the antenna is configured to detect a narrowcast radio frequency signal generated between a first conductive member and a second conductive member below the frame (see Abe, Column 1, lines 15-67 provides for “guided to move along the track way (navigational data)”, Figures 2 (entire figure), element 14, figure 3 (entire figure) and column 3, lines 24-45 along with column 3, lines 45-55, column 3, lines- 56-67 and column 4, lines 1-12 provide for current source and electromagnetic field (a narrowcast radio frequency detectable signal) between the first (figure 3, element 21) and second (figure 3, element 22) conductive members; Figure 10, elements 68 and 67 and figure 11, elements 78 and 77 provide for detectors (antennas or RF radiation detecting element are included or implicit) and column 4, lines 59-67, column 5, lines 1-2 and column 5, lines 3-27 provide for “distance between two parallel conductors”); and the receiving antenna being electrically coupled to a truck control system and the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the antenna (Abe: Figure 4, elements 28, 29 and 31 provide for detectors (antennas implicit) and steering control (truck control system)—and corresponding steering based on data received from the detector).
Kaftan, and  Abe do not disclose about a vehicle having a transmitting antenna coupled to the base, the antenna extending downward from the base and the transmitting antenna being electrically coupled to a truck control system.
However, Duprat teaches a shielded cable and a transmitting antenna coupled to the base, the antenna extending downward from the base and the transmitting antenna being electrically coupled to a truck control system (see Duprat: claim 5 provide for electrically insulated cable connectors; Paragraph [0053] provides for a ground level transceiver device (see Duprat, FIG. 4, element 50.i and the Abstract) provides for electric vehicle and on board antenna (e.g., a transceiver, (see Duprat, Paragraph [0023] provides for an on board computer to receive lateral guiding/driving assistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan and Abe with Duprat such that, the modified system & method of Abe and Duprat teaches shielded cable and a transmitting antenna coupled to the base, the antenna extending downward from the base and the transmitting antenna being electrically coupled to a truck control system. One would have been motivated to make such a combination in order to enable communication and ensure electrical isolation—as well as maintain compliance with current trends and industrial practice (see Duprat: the Abstract and paragraph [0043] provide for electrical isolation between conductors).
Kaftan, and Abe in view of Duprat do not disclose an optical detector coupled to the base and extending downward from the base, the optical detector being electrically coupled to a truck control system, the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the optical detector, Cooper teaches an optical detector coupled to the base and extending downward from the base, the optical detector being electrically coupled to a truck control system, the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the optical detector (see Cooper, the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan, Abe, and Duprat with Cooper such that, the combination of above prior art suggests using an optical detector coupled to the base and extending downward from the base, the optical detector being electrically coupled to a truck control system, the truck control system being configured to adjust steering of the material handling vehicle based upon data received from the optical detector. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (see Cooper: Column 7, lines 5-10 provide for guide line tracking).
B. Regarding to claim 18: The rationales and references for a rejection of claim 13 are incorporated.
Kaftan, in view of Abe in view of Duprat do not disclose about optically detecting a position of the material handling vehicle relative to the loop using an optical detector; however, Cooper teaches optically detecting a position of the material handling vehicle relative to the loop using an optical detector (see Cooper: the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); Figure 3 (entire figure) shows extension below the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaftan, Abe with Duprat and with Cooper such that, the combination of above prior art discloses optically detecting a position of the material handling vehicle relative to the loop using an optical detector. One would have been motivated to make such a combination in order to improve and enable control, communication and signaling of the vehicle as well as maintain compliance with current trends and industrial practice for vehicle controls (see Cooper: Column 7, lines 5-10 provides for a guide line tracking).
C. Regarding to claim 19: The rationales and references for a rejection of claim 18 are incorporated.
Cooper also teaches an optical detector extends downward from a base of the material handling vehicle (see Cooper, the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device; (see Cooper, Figure 3 (entire figure) shows extension below the base).
D. Regarding to claim 20: The rationales and references for a rejection of claim 19 are incorporated.
Cooper also teaches about transmitting data obtained by the optical detector from the antenna to the loop to communicate the position of the material handling vehicle within the warehouse (see Cooper: the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); and see Figure 3 for a suggestion of data communication).
10. Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, in view of Cooper, and in view of Kurs et al (US Pub. 20120119575 A1; hereinafter “Kurs”).
A. Regarding to claim 21: The rationales and references for a rejection of claim 18 are incorporated.
 Cooper teaches about optically detecting a position of the material handling vehicle relative to the loop using the optical detector is performed by optically detecting a relative position between the material handling vehicle (see Cooper: the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (truck control system); and Figure 3 shows about using light/optic to communicate data).
Kaftan, and Abe in view of Duprat in view of Cooper do not disclose a visible stripe extending between the first conductive member and the second conductive member; however, Kurs teaches a visible stripe extending between the first conductive member and the second conductive member (see Kurs: para. [0296] and [0586] suggest using power stripes as conductive members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a combination of Kaftan, Abe, Duprat with the Kurs to suggest about using a visible stripe extending between the first conductive member and the second conductive member. One would have been motivated to make such a combination in order to enable communication, control and signaling as well as maintain compliance with current trends and industrial practice (see Kurs: Paragraphs [0038] provide for taking advantage of wireless near-field energy transfer).
B. Regarding to claim 22: The rationales and references for a rejection of claim 21 are incorporated.
Cooper also discloses about communicating to a truck control system (TCS) on the material handling vehicle to adjust an orientation of the material handling vehicle relative to the loop based upon the detected relative position between the material handling vehicle and the visible stripe (see Abe: Figure 4, elements 28, 29 and 31 provide for detectors (e.g., using antennas) and steering control (e.g., communicating to a truck control system)—and corresponding steering based on data received from the detector); see Cooper: the Abstract provides for a visible marking detected by photocell sensors mounted in the vehicle and a control device (e.g., communicating to a truck control system); see Cooper Figure 3 shows a communication method  to control a vehicle).
11. Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaftan, in view of Abe, in view of Duprat, in view of Cooper, and in view of Nix (US Pat. 20180339703 A1).
A. Regarding to claim 25: The rationales and references for a rejection of claim 24 are incorporated.
Kaftan and Abe in view of Duprat in view of Cooper do not disclose a video camera coupled to a material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle; however, Nix teaches a video camera coupled to a material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle (see Nix: FIG. 2, element 150 and paragraph [0036] provide for visible markings and a visible path for a vehicle to follow; Figure 2, element 203 and 205 and paragraph [0039] provide for cameras; Figure 3, elements 301 and 306 along with paragraph [0046] provides for a vehicle processing module (e.g., for a truck control system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a combination of Kaftan, Abe, Duprat, and Cooper with Nix for using a video camera coupled to a material handling vehicle, the video camera having a field of view extending outwardly from the body of the material handling vehicle. One would have been motivated to make such a combination in order to use a remote-control mode to command a vehicle (see Nix: Paragraphs [0001]-[0003]).
B. Regarding to claim 26: The rationales and references for a rejection of claim 25 are incorporated.
Nix also teaches the video camera is placed in electrical communication with a receiving and transmitting antenna (see Nix: FIG.2, elements 150 and paragraph [0036] provide for visible markings and a visible path for vehicles to follow; FIG. 2, element 203 and 205 and paragraph [0039] provide for camera; FIG. 3, elements 301 and 306 along with paragraph [0046] provides for a vehicle processing module (i.e., a vehicle control system using cameras).
Conclusion
12.	Pending claims 1-26 are rejected. 
13.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662